DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on August 23, 2021.  Claims 1-20 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on June 11, 2021 and  June 18, 2021,  have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/022704 A1) in view of RAMANATHAN et al. (hereinafter Ramanathan) (U.S. Patent Application Publication # 2014/0362736 A1).
Regarding claims 1, 10, and 18, Nakagawa teaches and discloses a network device (16, figures 1-2) and method executed by a network device for implementing conversation-sensitive collection for frames received on a port (22, figure 2) of a link of a link aggregation group (LAG; [0003]; [0005]), where a conversation includes an ordered sequence of frames ([0023]; [0040]; [0041]; teaches maintaining frame order of a conversation), the method comprising: 
receiving a set of frames over the link of the link aggregation group at the network device (16; figure 2; [0024]; [0035]; teaches receiving frames over the link via the port of the network device), wherein a frame in the set of frames includes a service identifier and is associated with a conversation identifier ([0005]; [0024]; addressing information; [0030]; [0040]; “…The distribution algorithm may be based on a destination address, a source address, a combination of the destination address and the source address, the address of the receiving port 22, or any other appropriate criteria…”; [0041]; teaches identifying the conversation frames and maintaining order of the conversation frames with the respective ports).
However, Nakagawa may not expressly disclose comparing the conversation identifier with port conversation allocation; and discarding, at a link aggregation sublayer, the frame in response to a non-match of the conversation identifier with the port conversation allocation (although Nakagawa does suggest a purge mechanism for discarding frames of a conversation; [0051]).
Nonetheless, in the same field of endeavor, Ramanathan teaches and discloses comparing the conversation identifier (packet ID) with port conversation allocation (forwarder table mapping packet ID and port forwarding designation); and discarding, at a link aggregation sublayer (aggregation layer, 120, figure 1), the frame (packet) in response to a non-match of the conversation identifier with the port conversation allocation ([0056]; “…receive a packet…and may determine whether packet 560 is permitted to be forwarded by a designated forwarder (e.g., by matching a packet source ID of packet 560 with an entry in the designated forwarder table…determines that packet 560 is not permitted to be forwarded by the designated forwarder, designated forwarder table creator 520 may drop packet…”; [0067]; teaches dropping a received packet based on a match with the packet ID determining whether or not the packet is permitted to be forwarded via the designated port/forwarder).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate dropping a received packet based on a match with the packet ID determining whether or not the packet is permitted to be forwarded via the designated port/forwarder as taught by Ramanathan with the method as disclosed by Nakagawa for the purpose of determining the forwarding of received packets for maintaining a set of received packets and providing scalability in implementing LAG, as suggested by Ramanathan.

Regarding claims 2 and 11, Nakagawa, as modified by Ramanathan, further teaches and suggests checking whether conversation-sensitive collection is enabled ([0040]; [0041]; teaches identifying the conversation frames and maintaining order of the conversation frames with the respective ports).

Regarding claims 3 and 12, Nakagawa, as modified by Ramanathan, further teaches and suggests wherein receiving the frame over the link of the link aggregation group further comprises: receiving a frame pointer by a frame collector from an aggregation port that is associated with the link aggregation group ([0005]; [0040]; [0041]; teaches a pointer).

Regarding claims 8, 17, and 19, Nakagawa, as modified by Ramanathan, further teaches and suggests wherein the service identifier identifies the conversation at a link level for a service, and the conversation identifier identifies the conversation at a link aggregation group level ([0005]; [0024]; addressing information; [0030]; [0040]; “…The distribution algorithm may be based on a destination address, a source address, a combination of the destination address and the source address, the address of the receiving port 22, or any other appropriate criteria…”; [0041]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/022704 A1) in view of RAMANATHAN et al. (hereinafter Ramanathan) (U.S. Patent Application Publication # 2014/0362736 A1), and further in view of Finn et al. (hereinafter Finn) (U.S. Patent Application Publication # 2012/0233492 A1).
Regarding claims 4 and 13, Nakagawa, as modified by Ramanathan, discloses the claimed invention, but may not expressly disclose determining the conversation identifier for the frame by determining a service identifier format and a service identifier location by comparison of frame header information with frame conversation assignment configuration, and retrieving the service identifier from the frame at the service identifier location.
Nonetheless, in the same field of endeavor, Finn teaches and suggests determining the conversation identifier for the frame by determining a service identifier format and a service identifier location by comparison of frame header information with frame conversation assignment configuration, and retrieving the service identifier from the frame at the service identifier location ([0037]; teaches service identifier format and location).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate determining a service identifier as taught by Finn with method and network device as disclosed by Nakagawa, as modified by Ramanathan, for the purpose of identifying a data flow of the conversation along the link.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/022704 A1) in view of RAMANATHAN et al. (hereinafter Ramanathan) (U.S. Patent Application Publication # 2014/0362736 A1), and further in view of Fotedar et al. (hereinafter Fotedar) (U.S. Patent # 8,243,594 B1).
Regarding claims 5 and 14, Nakagawa, as modified by Ramanathan, discloses the claimed invention, but may not expressly disclose wherein determining the conversation identifier further comprises: looking up the service identifier in a conversation service mapping table to obtain the conversation identifier.
Nonetheless, in the same field of endeavor, Fotedar teaches and suggests wherein determining the conversation identifier further comprises: looking up the service identifier in a conversation service mapping table to obtain the conversation identifier (figure 7; column 7, lines 11-57; mapping table).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a mapping table as taught by Fotedar with the method and network device as disclosed by Nakagawa, as modified by Ramanathan, for the purpose of storing and mapping link aggregation groups with conversations.

Claims 6, 7, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter Nakagawa) (U.S. Patent Application Publication # 2006/022704 A1) in view of RAMANATHAN et al. (hereinafter Ramanathan) (U.S. Patent Application Publication # 2014/0362736 A1), and further in view of Ashwood-Smith (hereinafter Ashwood-Smith) (U.S. Patent Application Publication # 2013/0107883 A1).
Regarding claims 6 and 15, Nakagawa, as modified by Ramanathan, discloses the claimed invention, but may not expressly disclose comparing the conversation identifier with port conversation allocation by accessing a conversation mask for an aggregation port using the conversation identifier as an index.
Nonetheless, in the same field of endeavor, Ashwood-Smith teaches and suggests comparing the conversation identifier with port conversation allocation by accessing a conversation mask for an aggregation port using the conversation identifier as an index ([0008]; teaches performing a Boolean operation using the first operation value to return a result value, and prevent forwarding of the frame to any egress logical port when the result value for the egress logical port indicates a frame discard instruction).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate discarding packets using a mask as taught by Ashwood-Smith with method and network device as disclosed by Nakagawa, as modified by Ramanathan, for the purpose of processing and filtering packets through an egress port, as suggested by Ashwood-Smith.

Regarding claims 7 and 16, Nakagawa, as modified by Ramanathan and Ashwood-Smith, discloses the claimed invention, but may not expressly disclose wherein the discarding of the frame is executed in response to finding a Boolean false at a location in the conversation mask identified by using the conversation identifier as the index.
Nonetheless, Ashwood-Smith further teaches and suggests wherein the discarding of the frame is executed in response to finding a Boolean false at a location in the conversation mask identified by using the conversation identifier as the index ([0008]; teaches performing a Boolean operation using the first operation value to return a result value, and prevent forwarding of the frame to any egress logical port when the result value for the egress logical port indicates a frame discard instruction).

Regarding claim 9, Nakagawa, as modified by Ramanathan and Ashwood-Smith, discloses the claimed invention, but may not expressly disclose wherein the conversation mask matches an operational conversation mask of an associated port at a partner network device that sent the frame on the link.
Nonetheless, Ashwood-Smith further teaches and suggests wherein the conversation mask matches an operational conversation mask of an associated port at a partner network device that sent the frame on the link ([0008]; teaches performing a Boolean operation using the first operation value to return a result value, and prevent forwarding of the frame to any egress logical port when the result value for the egress logical port indicates a frame discard instruction).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (hereinafter Tsai) (U.S. Patent Application Publication # 2013/0301427 A1) in view of Fotedar et al. (hereinafter Fotedar) (U.S. Patent # 8,243,594 B1).
Regarding claim 20, Tsai teaches and discloses a method of updating conversation allocation of an aggregation port by a network device, the method comprising: verifying conversation sensitive link aggregation control protocol (LACP) is operational at the network device ([0013]; “…Link aggregation control protocols typically perform a number of tasks in order to support link aggregations. These tasks include checking if candidate links can actually be aggregated…”; teaches performing link aggregation control protocol tasks and thus verification is implied); determining that operations through enhanced LACP data units (LACPDU) are possible based on a compatibility check between the network device and a partner network device ([0027]; “…the PDU 300 is a LACPDU used by 802.1AX LACP, it should be understood that other formats of PDUs may be employed with other link aggregation control protocols…”; [0037]; “…Various checks may be performed to provide backwards compatibility. In one embodiment, a network device may examine a version number…in a received PDU to determine whether the transmitting device supports the above discussed techniques…”; teaches checking compatibility).
However, Tsai may not expressly disclose updating a conversation allocation state of an aggregation port of the network device based on a determination that the conversation allocation state is incorrect.
Nonetheless, in the same field of endeavor, Fotedar teaches and suggests updating a conversation allocation state of an aggregation port of the network device based on a determination that the conversation allocation state is incorrect (column 2, lines 43-52; “…Marker generator/receiver 254 can be used, e.g., to aid in switching a conversation from one egress port to another egress port. Frame distribution 250 holds or discards any incoming frames for the conversation while marker generator/receiver 254 generates a marker frame on the port handling the conversation. When a return marker frame is received, all in-transit frames for the conversation have been received at the far end of the aggregated link, and frame distribution may switch the conversation to a new egress port…”; teaches updating conversation from one port to another port).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating conversation from one port to another port as taught by Fotedar with the method as disclosed by Tsai for the purpose of coordinating the control of multiple link aggregations, as suggested by Fotedar.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19, and 20 of U.S. Patent No. 11,038,804 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/346,050)
U.S. Patent No. 11,038,804 B2
Claim 1
Claim 1
A method executed by a network device for implementing conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where a conversation includes an ordered sequence of frames, the method comprising: receiving a set of frames over the link of the link aggregation group at the network device, wherein a frame in the set of frames includes a service identifier and is associated with a conversation identifier; comparing the conversation identifier with port conversation allocation; and discarding, at a link aggregation sublayer, the frame in response to a non-match of the conversation identifier with the port conversation allocation.
A method executed by a network device for implementing conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where a conversation consists of an ordered sequence of frames, the method comprising: receiving a frame over the link of the link aggregation group at the network device, wherein each frame includes a service identifier and is associated with a conversation identifier; determining the conversation identifier for the frame using the service identifier of the frame; comparing the conversation identifier with port conversation allocation for the port of the link aggregation group; discarding at a link aggregation sublayer the frame in response to a non-match of the conversation identifier with the port conversation allocation to maintain the ordered sequence of frames in the conversation; and forwarding the frame to an aggregator client in response to a match of the conversation identifier with the port conversation allocation.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 5 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 8 of the patent.
Claim 9 is anticipated by claim 9 of the patent.
Claim 10
Claim 10
A network device configured to implement conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where a conversation includes an ordered sequence of frames, the network device comprising: a set of aggregation ports configured to receive a set of frames over the link of the link aggregation group, wherein a frame in the set of frames includes a service identifier and is associated with a conversation identifier; and a network processor coupled to the set of aggregation ports, the network processor configured to execute a link aggregation sublayer including a frame collector, the frame collector configured to compare a conversation identifier of the frame with port conversation allocation for the port of the link aggregation group, and to discard the frame in response to a non-match of the conversation identifier with the port conversation allocation to maintain the ordered sequence of frames in the conversation.
A network device configured to implement conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where the conversation consists of an ordered sequence of frames, the network device comprising: a set of aggregation ports configured to receive a frame over the link of the link aggregation group, wherein each frame includes a service identifier and is associated with a conversation identifier; and a network processor coupled to the set of aggregation ports, the network processor configured to execute a link aggregation sublayer including a frame collector, the frame collector configured to determine a conversation identifier of the frame using the service identifier, to compare the conversation identifier with port conversation allocation for the port of the link aggregation group, to discard the frame in response to a non-match of the conversation identifier with the port conversation allocation to maintain the ordered sequence of frames in the conversation, and to forward the frame to an aggregator client in response to a match of the conversation identifier with the port conversation allocation.
Claim 11 is anticipated by claim 11 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13 is anticipated by claim 13 of the patent.
Claim 14 is anticipated by claim 14 of the patent.
Claim 15 is anticipated by claim 15 of the patent.
Claim 16 is anticipated by claim 16 of the patent.
Claim 17 is anticipated by claim 17 of the patent.
Claim 18
Claim 19
A non-transitory computer-readable storage medium having instructions stored therein which when executed by a processor, causes the processor to perform operations for implementing conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where the conversation includes an ordered sequence of frames, the operations comprising: receiving a set of frames over the link of the link aggregation group at a network device, wherein a frame in the set of frames includes a service identifier and is associated with a conversation identifier; comparing the conversation identifier with port conversation allocation for the port of the link aggregation group; discarding, at a link aggregation sublayer, the frame in response to a non-match of the conversation identifier with the port conversation allocation to maintain the ordered sequence of frames in the conversation.
A non-transitory computer-readable storage medium having instructions stored therein which when executed by a processor, causes the processor to perform operations for implementing conversation-sensitive collection for frames received on a port of a link of a link aggregation group, where the conversation consists of an ordered sequence of frames, the operations comprising: receiving a frame over the link of the link aggregation group at the network device, wherein each frame includes a service identifier and is associated with a conversation identifier; determining the conversation identifier for the frame using the service identifier of the frame; comparing the conversation identifier with port conversation allocation for the port of the link aggregation group; discarding at a link aggregation sublayer the frame in response to a non-match of the conversation identifier with the port conversation allocation to maintain the ordered sequence of frames in the conversation; and forwarding the frame to an aggregator client in response to a match of the conversation identifier with the port conversation allocation.
Claim 19 is anticipated by claim 20 of the patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,553,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/346,050)
U.S. Patent No. 9,553,798 B2
Claim 20
Claim 1
A method of updating conversation allocation of an aggregation port by a network device, the method comprising: 

verifying conversation sensitive link aggregation control protocol (LACP) is operational at the network device; 

determining that operations through enhanced LACP data units (LACPDU) are possible based on a compatibility check between the network device and a partner network device; and 

updating a conversation allocation state of an aggregation port of the network device based on a determination that the conversation allocation state is incorrect.
A method implemented by a network device for updating conversation allocation over links of a link aggregation group, wherein the network device is communicatively coupled with aggregation ports through the links of the link aggregation group, the method comprising: 

verifying that an implementation of a conversation-sensitive link aggregation control protocol (LACP) is operational, wherein the conversation-sensitive LACP coordinates conversation-sensitive frame collection and distribution of the network device and a partner network device, and wherein the partner network device is a remote network device of the link aggregation group communicatively coupled with the network device; 

determining that operations through enhanced link aggregation control protocol data units (LACPDUs) are possible, wherein the determination is based at least partially on a compatibility check between a first set of operational parameters of the network device and a second set of operational parameters of the partner network device; and 

updating a first conversation allocation state of an aggregation port of the link aggregation group based on a determination that the first conversation allocation state is incorrect, wherein the first conversation allocation state indicates a first list of conversations transmitting through the aggregation port, and wherein updating the first conversation allocation state of the aggregation port of the link aggregation group includes: receiving one or more enhanced LACPDUs from the partner network device indicating a partner conversation allocation state different from the first conversation allocation state; and updating the first conversation allocation state through an updating function.



Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 30, 2022